 
 
I 
108th CONGRESS
2d Session
H. R. 4898 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Brown of Ohio (for himself, Mr. Dingell, Mr. Waxman, Mr. Rangel, Mr. Stark, Mr. Strickland, Mr. Engel, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to modernize the Medicare Program by ensuring that appropriate preventive services are covered under such program. 
 
 
1.Short titleThis Act may be cited as the Medicare Preventive Services Coverage Act of 2004. 
2.Coverage of additional preventive services determined appropriate by the Secretary 
(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as amended by section 642(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2322), is amended— 
(1)in subparagraph (Y), by striking and after the semicolon at the end; 
(2)in subparagraph (Z), by adding and after the semicolon at the end; and 
(3)by adding at the end the following new subparagraph: 
 
(AA)additional preventive services (as defined in subsection (bbb)(1));. 
(b)Services describedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by section 706(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2339), is amended by adding at the end the following new subsection: 
 
(bbb)Additional preventive services 
(1)The term additional preventive services means items and services, including mental health services, not otherwise covered under this title that the Secretary determines to be reasonable and necessary for the prevention or early detection of an illness or disability. 
(2)In making determinations under paragraph (1), the Secretary shall— 
(A)take into account evidence-based recommendations by the United States Preventive Services Task Force and other appropriate organizations; and 
(B)use the process for making national coverage determinations (as defined in section 1869(f)(1)(B)) under this title.. 
(c)Payment and elimination of cost-sharing 
(1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by section 302(b)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2229), is amended— 
(A)by striking and before (V); and 
(B)by inserting before the semicolon at the end the following: , and (W) with respect to additional preventive services (as defined in section 1861(bbb)(1)), the amount paid shall be 100 percent of the lesser of the actual charge for the services or the amount determined under a fee schedule established by the Secretary for purposes of this subparagraph. 
(2)Elimination of coinsurance in outpatient hospital settings 
(A)Exclusion from OPD fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iv)), as amended by section 614 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2306), is amended by striking and diagnostic mammography and inserting , diagnostic mammography, or additional preventive services (as defined in section 1861(bbb)(1)). 
(B)Conforming amendmentsSection 1833(a)(2) of the Social Security Act (42 U.S.C. 1395l(a)(2)) is amended— 
(i)in subparagraph (F), by striking and after the semicolon at the end; 
(ii)in subparagraph (G)(ii), by striking the comma at the end and inserting ; and; and 
(iii)by inserting after subparagraph (G)(ii) the following new subparagraph: 
 
(H)with respect to additional preventive services (as defined in section 1861(bbb)(1)) furnished by an outpatient department of a hospital, the amount determined under paragraph (1)(W),. 
(3)Waiver of application of deductibleThe first sentence of section 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)) is amended— 
(A)by striking and before (6); and 
(B)by inserting before the period the following: , and (7) such deductible shall not apply with respect to additional preventive services (as defined in section 1861(bbb)(1)). 
(d)Inclusion as part of initial preventive physical examinationSection 1861(ww)(2) of the Social Security Act (42 U.S.C. 1395x(ww)(2)), as added by section 611(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2303), is amended by adding at the end the following new subparagraph: 
 
(L)Additional preventive services (as defined in subsection (bbb)(1)).. 
(e)Effective dateThe amendments made by this section shall apply to services furnished on or after the date of enactment of this Act. 
 
